This cause coming to be heard on the motion of the Respondent to dismiss, due notice given to the Claimant, and the Court being fully advised, finds that pursuant to Rule 14 of the Court, the report of the Department of Corrections is prima facie evidence that the Respondent exercised ordinary care with regard to the deposit of the check at issue. The deposit of the check into the account of an individual by the same name of the Claimant does not create a cause of action against Respondent in the absence of an allegation that the duty of ordinary care owed to Claimant was breached. There is no allegation of any breach of duty owed to the Claimant. It is hereby ordered that the motion of the Respondent to dismiss, be and the same is hereby granted and the complaint is dismissed.